DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 2, 4-12 are pending, of which claims 10-12 are withdrawn because of earlier restriction. 
Withdrawn Rejections
The rejection made under 35USC § 112a in office action dated 02/22/2022 is hereby withdrawn in view of Applicant’s amendment of claims, which is commensurate with examples and description provided in the instant specification. The rejection made under 35USC § 112b in office action dated 02/22/2022 is hereby withdrawn in view of Applicant’s amendment of claims.  Further, the rejection made under 35USC § 102 and 103 in office action dated 02/22/2022 is hereby withdrawn in view of Applicant’s amendment of claims, which is not taught by the cited prior art on record. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Matthew A. Poulsen on 08/31/2022.
The application has been amended as follows:
In the Claims
In claim 1, line 2, the following has been deleted:
“neurodegenerative”
and replaced by
--  Huntington’s  --

Claims 4 and 10-12 have been canceled.

In claim 6, line 2, the following has been deleted:
“neurodegenerative”
and replaced by
--  Huntington’s  --
Reasons for Allowance
Applicant’s Remarks and amendment filed on 08/22/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating Huntington’s disease using a step of preparing gangliosides enriched in GM1 from ovine animals afflicted with GM1 gangliosidosis and harboring a scrapie-resistant genotype as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating Huntington’s disease using a step of preparing gangliosides enriched in GM1 from ovine animals afflicted with GM1 gangliosidosis and harboring a scrapie-resistant genotype as in the instant claims. The closest prior art, Alpaugh (EMBO Molecular Medicine (2017), 9; 1537-1557), teaches a method of treating symptoms, such as neuromuscular, chorea, dementia, anxiety associated with Huntington’s disease using ganglioside GM1. However, the cited prior art is different with regard to preparing gangliosides enriched in GM1 from ovine animals afflicted with GM1 gangliosidosis and especially harboring a scrapie-resistant genotype. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process according to the steps as in the instant claims. 
Therefore, claims 1, 2 and 5-9 are allowed.
Conclusion
Claims 1, 2 and 5-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623